PER CURIAM.
This case has been submitted on a brief prepared and personally filed by the defendant husband. *503The plaintiff wife has not answered. We have a transcript and a complete record before us which we have thoroughly reviewed. The trial court made a decree granting a divorce to the plaintiff, distributing the property in what we consider to be an equitable manner, and requiring the defendant to pay $100 per month alimony. They were married for nine years. She is 61 years old and disabled and he is about five years younger, and earning around $400 per month, plus receiving $70 per month as a veterans’ pension. Our review of the record indicates that the court’s decree was reasonable.
Affirmed.